                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION
LOGAN M. FEATHER
               Plaintiff,

v.                                                   Civil Action No. 2:17-cv-977
                                                     Chief Judge Edmund A. Sargus, Jr.
                                                     Magistrate Judge Chelsey M. Vascura

FRALEY & SCHILLING, INC.,
               Defendant.



       ORDER GRANTING PLAINTIFFS’ MOTION TO DISMISS COMPLAINT


       On this day came Plaintiffs, Logan M. Feather, by and through counsel, Erika Klie

Kolenich, Esq. of Klie Law Offices, PLLC, and respectfully moved this Honorable Court to

dismiss, without prejudice, Plaintiffs’ claims Defendant, Fraley & Schilling, Inc.


       After consideration of the Motion filed (ECF No. 20), the Court hereby GRANTS Plaintiffs’
       Motion
and hereby ORDERS that Plaintiffs’ claims against Defendant, Fraley & Schilling, Inc., are

dismissed, without prejudice.


       The Court further ORDERS that this action be removed from the Court’s active docket.




       Entered this 27th day of February 2019.


                                                     Chelsey M. Vascura
                                                     CHELSEY M. VASCURA
                                                     UNITED STATES MAGISTRATE JUDGE

                                                 1
Prepared by:

/s/Erika Klie Kolenich
Erika Klie Kolenich (0078420)
Klie Law Offices, PLLC.
85 W. Main Street
Buckhannon, WV 26201
(304) 472-5007
Facsimile: (304) 472-1126
ehklie@klielawoffices.com




                                2
